  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,               )
                                     )
      Plaintiffs,                    )
                                     )            CIVIL ACTION NO.
      v.                             )             2:14cv601-MHT
                                     )                  (WO)
JEFFERSON S. DUNN, in his            )
official capacity as                 )
Commissioner of                      )
the Alabama Department of            )
Corrections, et al.,                 )
                                     )
      Defendants.                    )

 PHASE 2A ORDER REGARDING PRODUCTION OF INFORMATION ON
              SMI PRISONERS IN SEGREGATION

      Upon consideration of plaintiffs’ emergency motion

for   a    temporary     restraining         order       or   preliminary

injunction regarding placement of high-risk prisoners

in segregation (doc. no. 2276), the court now treats

the   motion    as    solely     a       motion    for    a   preliminary

injunction     related   to    the pending          remedial    issue   of

suicide prevention.        In this motion, plaintiffs seek,

among other things, a prohibition on the placement of

prisoners      with    serious       mental        illness     (SMI)    in
segregation       and     segregation-like         settings   to   prevent

future suicides.             In order to assess whether, and the

extent to which, the plaintiffs’ requested emergency

relief is viable, the court ordered the defendants to

produce information about the reasons prisoners with

SMIs       are   placed      in    and    kept     in   segregation     and
                                          *
“segregation-like settings.”                   The defendants have been

unable to produce this information in a timely manner,

not even for the prisoners in segregation (as opposed

to   the     disputed     “segregation-like          settings.”)      This

inability is surprising in light of the importance of

the issue and the representations the defendants have

made to the court about their efforts to minimize the

presence of prisoners with SMIs in segregation.

       Therefore, in order to ensure that the court will

have       available    to    it    the       information   necessary    to



       *
      That order (doc. no. 2282) was mistakenly drafted
as granting the motion for temporary restraining order
in part. However, as the court previously explained to
the parties during a conference on the record, that was
a drafting error. The order instead was only for
production of evidence and granted no relief to the
plaintiffs on their emergency motion.
                           2
assess     the        viability      of       plaintiffs’         requests       for

emergency relief, and based on the representations made

on February 12, 2019, it is ORDERED that:

      (1) Plaintiffs’ emergency motion for a temporary

restraining order or preliminary injunction regarding

placement of high-risk prisoners in segregation (doc.

no.   2276)      is    now     treated        as   solely    a    motion    for   a

preliminary injunction related to the pending remedial

issue of suicide prevention.

      (2) To provide the court with necessary information

on prisoners with SMI in segregation, defendants shall:

           (a) By February 28, 2019,                       develop a ‘review

process’ that collects and consolidates information on

at    least    a      weekly    basis     for       each    prisoner       in    the

Alabama       Department        of   Corrections           with    SMI     who    is

housed in segregation.               For each such SMI prisoner, the

following information must be collected and recorded:

the prisoner’s date of entry into (and, if applicable,

exit from) segregation; the prison and unit where the

prisoner      is      housed;    a   summary        of     the    reason(s)      the


                                          3
prisoner was initially placed in segregation; a summary

of the reason(s) the prisoner has not been released

from segregation; and the number of times the prisoner

has been placed in segregation within the last year.

           (b) Beginning on March 7, 2019, and continuing

only until the court issues its ruling on plaintiffs’

motion     for        preliminary            injunction,        submit        this

information to the court under seal on a weekly basis,

with service to plaintiffs.

    (3) Defendants’             motion       for   an    extension      of    time

(doc.    no.    2300)      is   granted       to   the       extent    that,    by

February       19,     2019,      defendants            shall    produce       the

information ordered by the court on January 22, 2019

(doc. no. 2282) regarding inmates diagnosed with SMI

housed in segregation on that date.

    (4) Defendants’             motion       for   reconsideration           (doc.

no. 2300) is granted only to the following extent.

           (a)       The   parties    shall        attempt      to     reach    an

agreement      on    which      housing      units      in   ADOC     constitute




                                         4
“segregation-like       settings”          for    the   purpose      of   the

plaintiffs’ motion for a preliminary injunction.

          (b) By February 21, 2019, the parties shall

submit    to    the    court      a       list     of   the    agreed-upon

segregation-like       settings,          as     well   as    the   settings

about which they may not be able to reach an agreement.

The report shall address whether the parties agree that

the   following       locations       constitute        segregation-like

settings: Kilby Unit O, Kilby Unit P, All D-5 Units in

Tutwiler, all behavior modification units in Donaldson,

and all death row units.

          (c)    The order (doc. no. 2282) for defendants

to    submit    information       on       prisoners         with   SMI    in

‘segregation-like settings’ is held in abeyance until

further order of the court.

      (5) The parties shall attempt to reach an agreement

on ‘methods’ defendants can use to verify that security

rounds are being properly conducted in segregation and

segregation-like settings.                By February 21, 2019, the




                                      5
parties     shall     submit    a   joint   proposal   to     the    court

summarizing those methods.

     (6) By February 28, 2019, the parties shall submit

a   joint    report     to   the    court   (a)    identifying       other

prison      systems    in    the     country,     including    but     not

limited       to      systems       in   Colorado,      Pennsylvania,

Washington, and North Dakota, that do not place (or

significantly limit the placement of) prisoners with

SMI in segregation, and (b) describing how they do so.

The parties also shall submit a copy of these prison

systems’ relevant policies.

     DONE, this the 14th day of February, 2018.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE




                                     6
